DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/20/18. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, 11-12, 16-18 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Grittke et al. (Pub. No. 2011/0265573), hereinafter, Grittke.
Regarding claims 1 and 16, Grittke discloses a mechanical monitoring apparatus (1), comprising: 

Regarding claim 16, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.
Regarding claim 5, Grittke discloses the mechanical monitoring apparatus of claim 1, wherein the acoustic sensor (2) is coupled to the fixture (5) [see: par. 0018].
Regarding claim 7, Grittke discloses the mechanical monitoring apparatus of claim 1, wherein the electronic assembly (3) includes an integrated circuit (IC) package or a circuit board (see: Fig. 1). 
Regarding claim 8, Grittke discloses the mechanical monitoring apparatus of claim 1, wherein the mechanical failure is a crack (see: par. 0011, lines 3-5). 
Regarding claim 11, Grittke discloses the mechanical monitoring apparatus of claim 1, wherein the acoustic sensor is one of a plurality of acoustic sensors included in the mechanical monitoring apparatus, and individual ones of the acoustic sensors are coupled to the computing device (see: par. 0015). 
Regarding claim 12, Grittke discloses the mechanical monitoring apparatus of claim 11, wherein the computing device is to estimate a failure onset location of the mechanical failure based at least in part on acoustic emission waveforms generated by multiple ones of the acoustic sensors (see: par. 0014).
. 
Claims 1-12 and 16-18 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Reuther et al. (Acoustic detection of micro-cracks in small electronic devices, Microelectronic reliability).
Regarding claims 1-2, 5-12 and 16-18 we demonstrate the feasibility of in-situ acoustic detection of micro-cracks in small electronic devices. Applying precisely controlled damage to test vehicles using a nanoindenter (claim 2), we record brittle fracture of thin layers by means of an ultra-sound piezo sensor (claims 1, 6), which is able to detect micro-cracks in the moment they emerge. This robustness test does not require further preparation effort that may induce additional stress to a sample or modify it physically, inhibiting unambiguous failure analysis. With regard to its applicability and limitations, we put acoustic emission into context with standard ex-situ experimental procedures for crack characterization in micro-electronic structures (claim 1) (see: abstract). Furthermore, Reuther discloses our setup consists of an Agilent G200 nanoindenter (claim 2) and a Vallen piezo-electric acoustic sensor (claims 1 and 6) inside a customized holder. The sensor (claim 1) s sensitive to a frequency range of 100–300 kHz, which is known to be sufficient for detecting brittle cracking in a wide range of applications. The chip sample is mounted on top of the sensor by means of a 
Regarding claims 9-10, Reuther discloses as a consequence of preparation for optical analysis, which is in most cases indispensable for failure analysis, a sample gets physically modified. This can express visually, e.g. when the shape, size, etc. of a crack are artificially altered, or by means of adding or releasing residual stress in the sample. In other words, sample preparation often has the risk of artefact creation, and findings must be assessed carefully. Typical examples where material gets removed are e.g. the chemical etching of a pad metallization in order to recover an oxide crack, and focused ion beam (FIB) or mechanical cross-sectioning. As a consequence, the history of cracking-induced failure cannot be reconstructed any longer without ambiguity. For this reason, in-situ measurement methods such as acoustic crack detection should be employed as complement to invasive failure analysis, allowing one to analyze the history of crack emergence and propagation (see: page 2121, col. 1 second paragraph of Reuther).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grittke et al. (Pub. No. 2011/0265573), hereinafter, Grittke or Reuther et al. .
Regarding claims 13-15 and 19-25, Grittke or Reuther does not particularly disclose or suggest one or more non-transitory computer readable media having instructions thereon that, upon execution by one or more processing devices of a mechanical monitoring apparatus. Zakarauskas discloses the invention may be implemented in hardware or software, or a combination of both (e.g., programmable logic arrays). Unless otherwise specified, the algorithms included as part of the invention are not inherently related to any particular computer or other apparatus. In particular, various general-purpose machines may be used with programs written in accordance with the teachings herein, or it may be more convenient to construct more specialized apparatus to perform the required method steps. However, preferably, the invention is implemented in one or more computer programs executing on programmable systems each comprising at least one processor, at least one data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Each such programmable system component constitutes a means for performing a function. The program code is executed on the processors to perform the functions described herein. Each such program may be implemented in any desired computer language (including machine, assembly, high level procedural, or object oriented programming languages) to communicate with a computer system. In any case, the language may be a compiled or interpreted language. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861